Citation Nr: 1728997	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as due to herbicide agent exposure or secondary to service-connected disabilities.

2.  Entitlement to service connection for constipation, to include as due to herbicide agent exposure or secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied service connection for constipation and benign prostatic hypertrophy.

In June 2014, the case was remanded so that the Veteran could be afforded a Board hearing.  In October 2016 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his request for a Board hearing.  In December 2016, the Board accepted the Veteran's request for a hearing as withdrawn.  38 C.F.R. § 20.704(e)(2016). 

In December 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for constipation, to include as due to herbicide agent exposure or secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's benign prostatic hypertrophy did not manifest during service and is not attributable to service, to include as due to presumed Agent Orange exposure or as secondary to other service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3,310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, Social Security Administration records and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in May 2016 and January 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 



Analysis

The Veteran contends that service connection is warranted for his benign prostatic hypertrophy (BPH) with urinary obstruction.  He states that he had urinary problems while in service, but also claims that his BPH could be due to herbicide agent exposure or secondary to one of his service-connected disabilities. 

An October 1968 entrance examination reflects that the Veteran reported that he did not have any stomach, liver, or intestinal trouble, rectal disease, or frequent or painful urination.  Objective findings reflect that the Veteran's genitourinary system, anus and rectum, and abdomen were normal. 

Service treatment records reflect that in May 1969, the Veteran complained that he was not passing urine and that it felt like he needed to urinate every five minutes.  The Veteran was diagnosed with gonorrheal urethritis and prescribed tetracycline.   

Objective findings on the May 1970 separation examination reflect normal findings of the genitourinary system, anus and rectum, and abdomen.  A service treatment record associated with the separation examination notes that the Veteran's urinalysis was "essentially negative."

Post-service treatment records reflect that in January 1980, the Veteran presented with blood in his ejaculate and was diagnosed with hematospermia.  In April 1995, the Veteran reported having an enlarged prostate and the treating clinician noted possible prostatitis.  In December 2006, the Veteran was again found to have an enlarged prostate and he was diagnosed with benign prostatic hypertrophy in April 2007.  Treatment records reflect decreased force of urine stream, nocturia, and incomplete emptying.  See September 2009 treatment records. 

A May 2016 VA examiner found that the Veteran's prostate was normal.  However, the VA examiner did not address the Veteran's prostate-related diagnoses, including that of benign prostatic hypertrophy. 

The Veteran was afforded a VA examination in January 2017.  The examiner noted that the Veteran is diagnosed with benign prostate hypertrophy as early as April 2007.  The examiner found that there were no benign or malignant neoplasm or metastases related to the Veteran's BPH.  The examiner opined that it was less likely than not that the Veteran's prostate condition was directly caused by herbicide agent exposure, as benign prostate hypertrophy is not on the list of presumptive diagnoses due to agent orange exposure.  The examiner further opined that the Veteran's BPH was not caused or aggravated by his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or posttraumatic stress disorder, as the examiner was unable to locate any medical literal supporting that those conditions can cause or aggravate BPH. 

The earliest post-service evidence of complaints of an enlarged prostate are 1995, and the Veteran was not diagnosed with BPH until 2007, approximately 37 years after separation from service.  The January 2017 examiner opined, based on review of the Veteran's service treatment records and post-service records, that it was less likely than not that the Veteran's current BPH was related to his military service, to include Agent Orange exposure therein.  The evidentiary record is not inconsistent with this finding.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection). 

Further, the Board notes that there is no current diagnosis of prostate cancer, and as such neither the presumptions for chronic diseases to include malignant tumors, nor the presumptions related to herbicide exposure, which apply in cases of prostate cancer, are for application.  38 C.F.R. § 3.309 (a), (e).  The January 2017 VA physician established, after a review of the record and examination of the Veteran, that there is no prostate cancer in this case.  The examiner's findings as to this matter are the most probative evidence as they are based on a thorough review and are explained. 

The Board finds that the January 2017 VA examiner's opinion is persuasive.  The opinion is informed by a thorough review and analysis of the Veteran's service treatment records, post-service treatment records, and medical literature.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's BPH, his service, his presumed Agent Orange exposure, and his other service-connected disabilities.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight. 

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current BPH and whether his current disability is related to his presumed Agent Orange exposure or other service-connected disabilities; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinion expressed concerning the relationship between the Veteran's BPH, Agent Orange exposure, and other service-connected disabilities in the above compensation examination medical opinion.

The preponderance of the evidence indicates that the Veteran's current disability of benign prostatic hypertrophy was not incurred during service and is not otherwise related to service, to include as due to presumed Agent Orange exposure or secondary to other service-connected disabilities.  As the preponderance of the evidence is against the claim of service connection for benign prostatic hypertrophy, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for benign prostatic hypertrophy, to include as due to herbicide agent exposure or secondary to service-connected disabilities, is denied.


REMAND

The Veteran contends that service connection is warranted for his constipation.  He states that his constipation began during service, but also claims that it could be due to herbicide agent exposure, secondary to one of his service-connected disabilities, or due to the medications he takes for service-connected disabilities.

An October 1968 entrance examination reflects that the Veteran reported that he did not have any stomach, liver, or intestinal trouble, or rectal disease.  Objective findings reflect that the Veteran's genitourinary system, anus and rectum, and abdomen were normal.  Service treatment records are silent for any complaints of constipation.  Objective findings on the May 1970 separation examination reflect normal findings of the genitourinary system, anus and rectum, and abdomen. 

The Veteran's post-service treatment records reveal a complaint of constipation as early as April 1995, with more complaints beginning in September 2006.  In December 2006, it was noted that the Veteran was taking bisacodyl pills twice daily for constipation.  The Veteran's treatment records reflect that he began taking hydrocodone for pain as early as August 2009.

The Veteran was afforded a VA examination in January 2017.  The Veteran reported having experienced constipation since service.  The examiner noted that the Veteran had been diagnosed with constipation in 2016.  The examiner also noted that the Veteran was on hydrocodone for pain.  The examiner opined that the Veteran's constipation was less likely than not related to service.  The examiner noted that there were no service treatment records of the condition and he was unable to locate any records following service regarding treatment.  The examiner further opined that the Veteran's constipation was not caused or aggravated by his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or posttraumatic stress disorder, to include as a side effect of the medications taken for any service-connected disability, as the examiner was unable to locate any medical literature supporting that those conditions can cause or aggravate constipation.  The examiner noted that diabetes mellitus can cause constipation if there has been damage to the nerves resulting in diabetic neuropathy; however, there was no evidence suggesting that the Veteran had diabetic neuropathy affecting his gastrointestinal tract.  The examiner noted that the Veteran was on an opiate medication, which can cause constipation.  However, the examiner was unable to determine when the constipation condition began or if it was present prior to starting opiate medications.  

The Board finds the examiner's opinion inadequate, as it is based on incorrect premises and/or missing information.  The examiner stated he was unable to find any records regarding treatment for constipation after service or determine when the Veteran's constipation condition began and whether it was prior to beginning opiate medication.  However, a review of the Veteran's medical records reveals some dated information as to complaints of constipation, as well as when the Veteran began taking medication for constipation and opiates for his pain.  Furthermore, although the examiner addressed the Veteran's opiate medication, it is unclear whether the examiner considered whether the Veteran's other medications caused or aggravated the Veteran's constipation. 

Therefore, the Board remands the claim so that an addendum opinion can be obtained as to whether the Veteran's constipation was incurred in or caused by service, or caused or aggravated by his service-connected disabilities or the medicines that he takes for his service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2017 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's constipation, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's currently diagnosed constipation began during or is related to the Veteran's active service; or if it is caused by or aggravated by his use of medication (to include any opioid) for treatment of a service-connected disability.  

The examiner is asked to review the Veteran's list of medications.  If the examiner finds that the Veteran's constipation is the side effect of a medication, the examiner is asked to provide an opinion as to whether that medication is treatment for a service-connected disability.  

Although a thorough review of the pertinent medical evidence is required, the Board draws the examiner's attention to the Veteran's statements that his constipation began during service, his complaints of constipation as early as 1995, and his use of opiates for pain relief as early as 2009.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


